Order unanimously reversed and the motion granted. The appellant owns approximately 44% of the outstanding stock of the respondent corporation, which she inherited from her husband following his death in 1948. The husband during his lifetime was an officer and employee of the corporation. Since his death the salaries of the three officers and directors have been increased over 50%. Five of the respondent’s salesmen are stockholders. In 1952 this group received a total of $57,210.71 for salary and expenses. The respondent refuses to reveal to petitioner how these payments are divided between salary and expenses. It states that no effort is made to scrutinize the expenses of a salesman because it would adversely affect the morale of the salesmen. At the end of 1952, the respondent had a total surplus of approximately $400,000 and an earned surplus of more than $235,000. No dividends have been paid for many years. In the light of these and other facts presented in the record, the appellant is entitled to the requested examination of the respondent’s books and records. Settle order on notice. Present — Dore, J. P., Callahan, Breitel, Bastow and Botein, JJ.